Atypical contracts, secured professional paths and new forms of social dialogue (short presentation)
The next item is the report by Pascale Gruny, on behalf of the Committee on Employment and Social Affairs, on atypical contracts, secured professional paths, flexicurity and new forms of social dialogue.
Mr President, Commissioner, ladies and gentlemen, there is only one lesson to be learned here, namely, that full-time contracts of an indefinite duration must remain the norm.
First of all, I would like to thank all the colleagues who contributed to the drawing up of this report.
Today, I am disappointed that a debate has not been held on a matter which lies at the heart of the 2020 strategy. A number of my colleagues wished to speak on the subject, but were not given the opportunity to do so. Nevertheless, I would strongly encourage them to submit their contributions, in written form, to Parliament's services.
I am also disappointed that, having worked closely with all the political groups to achieve an agreement after numerous consultations, an alternative resolution, which is almost identical to my report, has been tabled by the Group of the Greens/European Free Alliance.
My group cannot support the two elements which Mrs Schroedter has added to the alternative resolution, and which the Committee had rejected in a vote.
First of all, with regard to the basis of these proposals, which concern, above all, 'false' self-employed persons: it is true that these are a real, widespread problem. As the report mentions, we would like a better definition of self-employed persons, but we must also ensure that the criterion pertaining to non self-employed persons is clearly defined, rather than relying on the presumption of employee status. The definition proposed by the Greens is much more vague and does not provide any added value to the text adopted by the Committee.
Secondly, with regard to the call for a directive to guarantee the same rights to all workers, including the right to freedom of association, irrespective of their professional status; I do not quite understand exactly to what rights this refers, or who is preventing employees or self-employed persons from joining or forming a union. In my opinion, it is pointless to call for such a directive, and the matter falls outside of the European institutions' sphere of competence.
In my report, I wanted to make full-time contracts of an indefinite duration the norm and condemn the exploitative replacement of regular jobs with atypical contracts. I would like to remind you that the principle of flexicurity implies not only flexibility, in order to adapt to the demands of the labour market but, above all, it also refers to job security, and the one principle cannot be implemented at the expense of the other.
The European Union must intensify its efforts to invest in skills and training in order to support sustainable employment. The unemployment rate remains far too high in the European Union, and atypical contracts therefore do have a role to play on the labour market.
With regard to young people, atypical contracts could, for example, provide them with their first experience of the labour market. If atypical contracts could provide young people with an opportunity, and make it easier for them to become salaried employees with contracts of an indefinite duration, then I would support these kinds of contracts. With regard to people who face a long period of unemployment, once again, if an atypical contract facilitates their transition back onto the labour market, then I am in favour of this kind of contract. Finally, if an atypical contract is used in the context of moving from one job to another or from one professional status to another, then, once again, I would support this kind of contract, as the main aim is to keep people in employment.
I would also stress the vital role played by the social partners and civil society organisations in the drawing up and implementation of employment policies. I call on all the Member States to ensure their full participation, as all too often, their level of involvement varies from one Member State to another. Finally, we must ensure that they enjoy an improved level of recognition, at both social and institutional level.
In this report, the European Parliament is sending out a strong signal to the governments of the Member States and to the Commission. Secure career paths are an essential aspect of a social Europe. The ball is now in the European Council's court. I hope that the Council will stand by its resolutions in the field of employment, adopted in the spring of 2010.
The European Union needs a clear focus and specific measures to protect employment in our regions and to create new opportunities, within the framework of the 2020 strategy.
(DE) Mr President, I would like to thank the rapporteur for this report, which clearly addresses a current problem on the European labour market: flexicurity. Statistics show that in recent years, there has been a definite move from full-time to part-time employment. This is not the only change that has taken place; atypical forms of employment have also increased. We must discuss and evaluate these changes, in particular, in the context of protecting employees' rights, given the fact that many jobs are currently at risk. In addition, these atypical employment relationships are often abused.
This report gives us the clear direction that we need in order to be able to react appropriately to these changes. It covers important issues, including creating sustainable jobs, promoting education and training and supporting equal opportunities for men and women. We must highlight the benefits of flexicurity and continue to bring about change in this area.
(IT) Mr President, ladies and gentlemen, I should like to thank Mrs Gruny for both her excellent work and the huge sensitivity she has shown in bearing in mind the perspective of other political cultures as well.
This is not always the case, and when it is so, it is right to point it out. Some of the statements made in the document, and which have been repeated here, are very important, such as the fact that permanent contracts should be considered the normal way of working and that, in any case, all those who are working on a temporary contract - whether or not by choice - must be able to count on the same rights as others, as everything should be aimed towards standardisation, without insecurity.
However what you reaffirmed in regard to social dialogue is also very important: recognising the value of representation, both of business and of workers, is very important. Collective representation - just like collective bargaining - offers an element of civility and cohesion in relations.
(PT) Mr President, the insistence on flexibility and so-called flexicurity has led to the spread of precarious and atypical employment. Instead of being the exception, it has become the rule to hire women and young people since the start of the insistence on flexibility in the workplace and so-called flexicurity.
This situation, combined with the growth in unemployment, is one of the visible sides of the capitalist crisis we are experiencing and is particularly responsible for the increase in the number of workers who are living in poverty, as they have salaries too low to guarantee them a living wage.
At the end of 2008, there were already 19 million in the European Union. Today, with the growth in unemployment, there will undoubtedly be many more millions living in poverty, despite having jobs.
A break is therefore needed with the neoliberal policies that have weakened labour rights, including flexicurity, which always disregards security. It is time to respect the dignity of those who work and create wealth.
(IT) Mr President, ladies and gentlemen, I would like to endorse the words of the previous speaker. She is absolutely right: it is a fact that excessively low salaries prevent the circulation of money. Poverty means reducing the circulation of money and therefore increasing problems.
Atypical contract work is a growing trend which, if used in an efficient way, can result in a useful tool for escaping the current economic and social crisis. In order to reach this objective, however, atypical contracts must satisfy certain conditions. Flexibility needs to be reconciled with security in order to avoid situations in which low-skilled workers take low-skilled jobs for a low salary.
The issue of flexicurity is tied to the training of personnel over a working life; that is, training which is held to be a guarantee of professional engagement and social integration. Greater protection for atypical forms of work is important to reduce black market work and guarantee better treatment for women and young people.
Vice-President of the Commission. - Mr President, I would like to thank the rapporteur, Ms Gruny, for her report. I think that even the timing is very fortunate because I see the great relevance of the report and the strong interrelationship between this report and the one which was discussed a moment ago.
The issues the rapporteur is tackling in her report are very topical because atypical contracts, flexicurity and the importance of the social dialogue are very important for the establishment of new and good conditions on the labour market. I also welcome the report's key messages and I am pleased to note that they are largely in line with the Commission's approach and the new Europe 2020 strategy.
I find it really reassuring that Parliament firmly supports the fair, balanced implementation of the flexicurity principles. I also agree that there is a need to update our thinking on flexicurity in the light of the current crisis. While the common principles and the four components of flexicurity remain valid, their substance needs to be further elaborated in the light of the new circumstances resulting from the current economic crisis - including higher unemployment, budget constraints, the development of the new forms of employment, faster and more complex transitions and more diversified job-seekers' profiles.
I also believe that social dialogue on flexicurity should be strengthened at all levels - at European, national, local and, very importantly, company level. This is the precondition for a successful implementation of flexicurity. The Commission will support the implementation of Europe 2020, including through a series of flagship initiatives. I referred to one a moment ago, but other flagship initiatives will set out an agenda for new skills and jobs, where we will analyse what kind of labour requirement there will be for the young generations in the years to come.
This Commission proposal, to be adopted in November, will aim to create conditions for modernising European labour markets, with a view to raising employment levels and to ensuring the sustainability of our social models. It will address many of the issues covered in Ms Gruny's report, including flexicurity and social dialogue. I am therefore very grateful for Parliament's input.
Ms Gruny, honourable Members of the European Parliament, I personally, and the Commission, are very much looking forward to continuing discussions with you on these issues.
The debate is closed.
The vote will take place tomorrow, Tuesday, 6 July, at 12:00.
Written statements (Rule 149)
At a time like this, given the crisis figures and the worrying youth unemployment rates in Europe, the relationship between young people and the labour market is a highly important and unavoidable issue if you consider the urgency with which citizens and, above all, our young people, are awaiting a concrete response. To reach the light at the end of the tunnel with unemployment at a record low will require the consolidation of the link between business and training, above all, facilitating the transmission of skills and 'know-how'. Before the revolution of the information society, knowledge and information were almost entirely gained at school. Nowadays, the figures seem to confirm that knowledge is only partly acquired during schooling, whilst the role played by multimedia and on-site training appears crucial. I therefore think that ties with local areas can offer a unique training opportunity, if we consider small and medium-sized enterprises and local craft industries as a potential source of internships and apprenticeships, for the transmission of quality know-how to be exported elsewhere.
The numerous resolutions and decisions passed by the EU Parliament and Council on the world of work over the past three years have identified the actions required to realise the objectives of achieving higher levels of employment, increasing flexibility and security, fighting undeclared work and strengthening social dialogue. However, the legislative effort has not been translated into the realisation of the Lisbon objectives and forms of atypical work - which were designed to facilitate entry to the labour market and reduce its rigidity - have largely mutated into tools for the exploitation of social weaknesses. The weakest categories of people - women, the young, old people, people with a poor level of education, and those from less developed areas - have been subjected to working conditions which are more precarious than flexible. The proposal to the Commission comes at a delicate moment for the global economy, which could turn out to be further damaging to employment. Strong action on the European level is indispensable to promote the policy of social cohesion - a pillar of European unity - in order to break down the gender barriers and overcome geographical imbalances. Greater investment from the EU in training, simplification and security must be matched by greater investment from the Member States. Work must be considered a value once more.
The report's basic themes, the preservation and development of the European labour market model, employment contracts of indefinite duration and the tripartite system, and resolving the problems of atypical work and work undertaken in the context of the grey economy, are all worthwhile objectives. In the current climate of rapid changes in work life, atypical contracts of employment have become regrettably typical.
Right now, it is very important to look at what is taking place at the employeeentrepreneur axis. As the threshold for entrepreneurship is lowered, it is also important to ensure that employees are not outsourced as virtual entrepreneurs, who are, for example, worse off than others with regard to their social security and protection against dismissal. Atypical contracts have recently increased dramatically in number, especially where it concerns the youngest and oldest employees and women. This is also a worrying indication of the fact that these groups are the first to have to show flexibility with respect to their working conditions, or even their jobs.
The problems of atypical contracts have been discussed a great deal by the EU's different institutions. In addition to all the speeches, reports and joint regulations, the Member States of the European Union have an obligation to set an example. They should commit to an approach whereby they do not needlessly promote or maintain a system of atypical contracts in their own public sectors.